DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 7/12/2021 have been entered and have overcome the drawings and 112 objections and rejections filed 03/23/2021.
Claims 1, 3-9, and 11-13 are pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a first cap portion” as described in the specification (3rd to last paragraph page 6) and claim 11 (or at minimum fail to identify by reference number).  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koetz (US 2019/0090686) in view of Swartout (US 2,507,425).

Regarding claim 1, Koetz discloses (Fig-2B re-annotated) an assembly comprising: 
a bowl (2) that includes: 
a bottom (base of 2); 

a handle (a and or with b) that extends outside of the first inner volume; 
a cap (C) shaped so as to close the first inner volume; 
a cooking basket (3) configured so as to be arranged inside the first inner volume, the cooking basket including a perforated bottom (perforations 8 at base of basket 3), a second lateral wall (wall of cooking basket 3) delimiting with the perforated bottom a second inner volume (volume of cooking basket 3), and a gripping member (D); and 
a housing (exterior of assembly to include portion a of handle combo a/b) configured to house at least partially the gripping member of the cooking basket (gripping member D on housing portion A), the housing being arranged outside the first inner volume and outside the second inner volume, and the housing being isolated from the first inner volume and second inner volume (exterior of assembly is isolated from inner volumes by structure of assembly, see figure 2B), 
wherein the housing cooperates by fitting with the gripping member of the cooking basket (Gripping member D is contacted from below by housing and above by cover C handle) and to provide a sealing between the first and second inner volumes and the area outside the assembly (sealing nature of the cap with relation of stacked connecting components being the cooking basket and the bowl thereto, see figure 2B showing stacked relation); and 

Koetz is silent regarding wherein the fitment of the housing and the gripping member is form-fitting to isolate the gripping member from an area outside the assembly. 
However Swartout teaches (Fig-1-3) a form fitting stacking of an inner bowl handle (15) within housing (10/18) and cover (24) that is isolating from an area outside the assembly (see figure 3 having 15 isolated by handle receiving portions of 18/24).  
The advantage of fitment of the housing and the gripping member as form-fitting, is to provide a locating system for positively orienting the basket to the bowl “inwardly extending recesses 19 in the opposed projecting portions 18 of the outer bowl fiat the tabs 15 on the inner bowl positively to locate the inner bowl relative to the outer one” (column 3, lines 7-33). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koetz with Swartout, by adding to the simple stacking handle system of Koetz, the further shaped positively locating/conforming (form-fitting) handle system of Swartout, to provide a locating system for positively orienting the basket to the bowl.


    PNG
    media_image1.png
    706
    755
    media_image1.png
    Greyscale

Regarding claim 3, Koetz discloses the assembly according to claim 1, However Koetz is silent regarding wherein the bowl comprises a recess configured to delimit an angular range of rotational displacement of the cooking basket inside the bowl.
However Swartout teaches wherein the bowl (10) comprises a recess (where 15 rests in 18) configured to delimit the angular range of rotational displacement of the basket (12) inside the bowl.

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koetz with Swartout, by adding to the simple stacking handle system of Koetz, the further shape positively locating conforming handle system of Swartout, to provide a locating system for positively orienting the basket within the bowl.

Regarding claim 4, Koetz discloses the assembly according to claim 3, Koetz as modified by Swartout further discloses wherein the recess is formed on the first lateral wall of the bowl (A accommodates D from lateral side of bowl 2, see re-annotated figure 2b).

Regarding claim 5, Koetz discloses the assembly according to claim 3, Koetz is silent regarding wherein the recess comprises a first section extending at a level of the handle of the bowl and a second section extending beyond the handle of the bowl.
However Swartout teaches (Fig-1-2-3) wherein the recess comprises a first section (portion of 10 around 15) extending at the level of the handle of the bowl and a 
The advantage of the recess comprises a first section extending at the level of the handle of the bowl and a second section extending beyond the handle of the bowl, is to provide a locating system for positively orienting the basket within the bowl “inwardly extending recesses 19 in the opposed projecting portions 18 of the outer bowl fiat the tabs 15 on the inner bowl positively to locate the inner bowl relative to the outer one” (column 3, lines 7-33). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koetz with Swartout, by adding to the simple stacking handle system of Koetz, the further shape positively locating conforming handle system of Swartout, to provide a locating system for positively orienting the basket within the bowl.

Regarding claim 6, Koetz discloses the assembly according to claim 1, Koetz is silent regarding wherein the bowl comprises a recess configured to delimit an angular range of rotational displacement of the cooking basket inside the bowl, and wherein the handle of the bowl comprises a connecting portion for connection with the bowl and a gripping portion, the first portion of the housing being formed on an accommodated portion of the connecting portion of the handle.
However Swartout teaches (Fig-1) wherein the bowl comprises a recess (indention of 18 on bowl 10 surrounding basket 15) configured to delimit the angular range of rotational displacement of the basket inside the bowl (15 confined by 18), and 
The advantage of the bowl comprising a recess configured to delimit the angular range of rotational displacement of the basket inside the bowl, and wherein the handle of the bowl comprises a portion for connection with the bowl and a gripping portion, the first portion of the housing being formed on an accommodated portion of the connecting portion of the handle, is to provide a gripping and locating system for positively orienting the basket within the bowl “inwardly extending recesses 19 in the opposed projecting portions 18 of the outer bowl fiat the tabs 15 on the inner bowl positively to locate the inner bowl relative to the outer one” (column 3, lines 7-33). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koetz with Swartout, by adding to the simple stacking handle system of Koetz, the further shape positively locating conforming handle system of Swartout, to provide a gripping and locating system for positively orienting the basket within the bowl.

Regarding claim 7, Koetz discloses the assembly according to claim 6, Koetz is silent regarding wherein the accommodated portion comprises a stop configured to delimit at least partially the housing. 
However Swartout teaches wherein the accommodated portion comprises a stop (portion of 18 surrounding 15) configured to delimit at least partially the housing 

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koetz with Swartout, by adding to the simple stacking handle system of Koetz, the further shape positively locating conforming handle system of Swartout, to provide a gripping and locating system for positively orienting the basket within the bowl.

Regarding claim 11, Koetz discloses the assembly according to claim 1, Koetz further discloses (Fig-2B re-annotated) wherein the housing (exterior of assembly to include portion a of handle combo a/b) is arranged outside the first inner volume and closed by a first cap portion (portion of C closing first inner volume).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koetz in view of Swartout and in further view of Seethaler (US 3,559,839). 

Regarding claim 8, Koetz discloses the assembly according to claim 1, Koetz is silent regarding wherein the handle of the bowl further comprises a locking element configured to cooperate with a complementary locking element formed on the cap.

The advantage of the handle of the bowl further comprises a locking element configured to cooperate with a complementary locking element formed on the cap, is to provide a well-known to operators system for locking a handled lid to handled container through the alignment of the lid and container handle “the kettle portion 10 and lid portion 12 have interlocking tabs or flanges 20 and 22, respectively, which as is well known are adapted to be disposed in locked engagement when the handles are in vertical alignment” (column 1, lines 51-54).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koetz with Seethaler, by adding to the undisclosed latching mean of lid and bowl components of Koetz, the well known to operators, handle alignment latching system of Seethaler, to secure the lid to bowl of a cooking device by a operator known method of handle alignment.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koetz in view of Swartout and Delaquis (US 5,730,045).

Regarding claim 12, Koetz discloses an assembly comprising: 

a bottom (bottom of 2); 
a first lateral wall (wall of bowl 2) that extends from the bottom in a first direction (upwards), the bottom and the first lateral wall delimiting a first inner volume (inner volume of bowl 2); and 
a handle (A and or with B) that extends outside of the first inner volume; 
a cap (C) shaped so as to close the first inner volume (see C covering 2 and inner volume of 2); 
a cooking basket (3) configured so as to be arranged inside the first inner volume (see 3 within 2), the cooking basket including a perforated bottom (perforations 8), a second lateral wall (wall of cooking basket 3) delimiting with the perforated bottom a second inner volume (volume of 3), and a gripping member (D); and 
a housing (exterior of assembly to include portion a of handle combo a/b) configured to house at least partially the gripping member (D housed on A and below a portion of C) of the cooking basket, the housing being arranged outside the first inner volume and outside the second inner volume (housing is exterior of assembly and therefor isolated from interior portions of assembly), and the housing being isolated from the first inner volume and second inner volume (via housing and cap), 
Koetz is silent regarding wherein the bowl comprises a recess configured to delimit an angular range of rotational displacement of the cooking basket inside the bowl, 
wherein the recess comprises a first section extending at a level of the handle of the bowl and a second section extending beyond the handle of the bowl.

wherein the recess comprises a first section (where handle 15 contacts bottom of groove 19) extending at a level of the handle of the bowl.
The advantage of wherein the bowl comprises a recess configured to delimit an angular range of rotational displacement of the cooking basket inside the bowl, 
wherein the recess comprises a first section extending at a level of the handle of the bowl, is to provide a locating system for positively orienting the basket to the bowl “inwardly extending recesses 19 in the opposed projecting portions 18 of the outer bowl fiat the tabs 15 on the inner bowl positively to locate the inner bowl relative to the outer one” (column 3, lines 7-33).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Koetz with Swartout, by adding to the handle receiving portion of the assembly the two leveled handle retaining system of Koetz the further shaped positively locating/conforming (form-fitting) handle system of Swartout, to provide a locating system for positively orienting the basket to the bowl.
Koetz in view of Swartout is silent regarding a second section (of the recess) extending beyond the handle of the bowl.

The advantage of providing a portion of the recess beyond the component accommodated by the recess, is to rotationally latch the component accommodated by the recess against vertical mobility “This geometry allows for simple insertion of the protrusion elements 46 into the notches 20 and ultimate sliding locked engagement with the receiving channels 22” (column 3, lines 10-16).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koetz in view of Swartout, further with Delaquis, by modifying the recessed isolated basket handle system of Koetz with the rotational latching recess system of Koetz, to provide a securing of components vertically. 

Allowable Subject Matter
Claim 13 is allowed.
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record does not show or suggest an assembly having a bowl with cooking basket therein and a closure cap covering both, where the bowl has a bowl handle outside of an inner volume of the bowl, wherein the housing of the bowl houses a gripping member of the basket outside of the inner volume of the bowl, the bowl additionally having a recess configured to delimit an angular range of rotational displacement of the cooking basket while a closure cap is formed on the cap with the closure cap being configured to close a portion of the recess.

Response to Arguments

Applicant’s arguments filed 6/23/2021 with respect to claim(s) 1 regarding “form-fitting” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Spencer H. Kirkwood/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761